Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 19-35 are pending.
Claims 19-35 are allowed.

Drawings
The drawings were received on 9 July 2021.  These drawings are accepted.
In view of the amendments to the drawings and the specification, the previous objections to the drawings are hereby withdrawn.

Allowable Subject Matter
Claims 19-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 19 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method of making a wire grid polarizer, wherein etching includes forming the array of wires into a curved array; and stretching the flexible substrate, as generally set forth in claim 19, the device including the totality of the particular limitations recited in claim 19.
Claim 20 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method comprising: after etching: releasing the flexible substrate from the rigid substrate, allowing the flexible substrate to contract, changing the array of wires into a curved array, and a straight-line distance between ends of the array of wires is reduced by ≥ 5% from the straight array to the curved array, as generally set forth in claim 20, the device including the totality of the particular limitations recited in claim 20.
Claims 21-35 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 2 under 35 USC 112(b) is hereby withdrawn.
Claim 13 has been canceled, therefore the previous rejection of claim 13 under 35 USC 112(b) is moot.

Response to Arguments
Applicant’s arguments, see pages 10-12 of the remarks, filed 7/9/2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Perkins et al. (US 6,122,103) of record, Foley (US 2020/0249383) of record, Choi et al. (US 2020/0133342) of record, and Huang et al. (US 2018/0269100).

Applicant’s arguments with respect to claims 2 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see page 13 of the remarks, filed 7/9/2021, with respect to the rejection of claim 19 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 19 under 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 6,122,103) of record (hereafter Perkins), in view of Foley (US 2020/0249383) of record (hereafter Foley), Choi et al. (US 2020/0133342) of record (hereafter Choi), and Huang et al. (US 2018/0269100) (hereafter Huang).
Regarding claim 1, Perkins discloses a wire grid polarizer (WGP) comprising: a substrate; an array of wires on the substrate with channels between adjacent wires; each wire of the array of wires including the following layers in the following order going outwards from the substrate: a first rib, an etch stop rib, then a polarizing rib; the substrate and the first rib being a single, integral material (see at least Fig. 12 and Col. 10, lines 41-53, where substrate 1210 is 
Perkins does not specifically disclose that the substrate and the first rib are flexible, comprise a weight percent of ≥ 50% polymer, and have a modulus of elasticity of ≤ 5 GPa and ≥ 0.001 GPa; and that the etch stop rib is resistant to a chloride dry etch.
However, Foley teaches a wire grid polarizer (WGP) (see at least Fig. 1 and the abstract) comprising: a flexible substrate (see at least Figs. 1 and 4 and paragraphs [0027]-[0029], where the optical resin layer 120 is a substrate and is understood to be flexible since it is on a flexible glass web and is fabricated in a roll-to-roll process); an array of wires on the flexible substrate with channels between adjacent wires; each wire of the array of wires including the following layers in the following order going outwards from the flexible substrate: a flexible rib, then a polarizing rib; the flexible substrate and the flexible rib being a single integral material (see at least Fig. 1 and paragraphs [0127]-[0128], where optical resin layer 120 forms the flexible substrate and the flexible rib as a single integral material and reflectors 130 are the polarizing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire grid polarizer of Perkins to include the teachings of Foley so that the substrate and the first rib are flexible and comprise a weight percent of ≥ 50% polymer for the purpose of substituting a known material for the substrate and the flexible rib in order to obtain predictable results such as improved handling and durability from polymer substrates as opposed to glass substrates. 
Additionally, it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Perkins as modified by Foley does not specifically disclose that the substrate and the first rib have a modulus of elasticity of ≤ 5 GPa and ≥ 0.001 GPa and that the etch stop rib is resistant to a chloride dry etch.
However, Choi teaches a display device comprising a wire grid polarizer (see at least paragraph [0032]), where testing of the yield strain is measured across a range of elastic moduli from 1 to 6 GPa (see at least Fig. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire grid polarizer of Perkins as modified by Foley to include the teachings of Choi so that the flexible substrate and the flexible rib each have a modulus of elasticity of ≤ 5 GPa and ≥ 0.001 GPa for the purpose of choosing a 
Perkins as modified by Foley and Choi does not specifically disclose that the etch stop rib is resistant to a chloride dry etch.
However, Huang teaches that an etch stop layer may include any known etch stop material such as magnesium fluoride and silicon oxide (see at least paragraph [0025], where silicon oxide is a dielectric material known to be resistant to a chloride dry etch and is transparent across the visible spectrum per the present disclosure, see page 7, line 34 through page 8, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire grid polarizer of Perkins as modified by Foley and Choi to include the teachings of Huang so that the etch stop rib is resistant to a chloride dry etch for the purpose of substituting a known dielectric material for the etch stop in order to obtain predictable results such as optical properties like refractive index and transparency and physical properties like hardness.
Additionally, it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 2, Perkins as modified by Foley, Choi, and Huang discloses all of the limitations of claim 1.

Perkins as modified by Foley, Choi, and Huang does not specifically disclose that 0.5 µm ≤ Th11 ≤ 50 µm, where Th11 is a thickness of the flexible substrate.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of 0.5 µm ≤ Th11 ≤ 50 µm include ensuring the desired handleability and durability of the wire grid polarizer while ensuring transparency in the visible light spectrum.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Perkins as modified by Foley, Choi, and Huang so that 0.5 µm ≤ Th11 ≤ 50 µm for the purpose of ensuring the desired handleability and durability of the wire grid polarizer while ensuring transparency in the visible light spectrum.	
	

Regarding claim 3, Perkins as modified by Foley, Choi, and Huang discloses all of the limitations of claim 1.
Perkins also discloses that each of the flexible ribs have a narrowest cross-sectional profile at a distal end farthest from the flexible substrate, a gradually-widening cross-sectional profile moving towards the flexible substrate, and a widest cross-sectional profile at a proximal end closest to the flexible substrate (see at least Fig. 4 and Col. 4, lines 47-53, where the ribs can have a trapezoidal shape as shown at 444).

However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of Wp/Wd ≥ 1.6, where Wp is a width of the widest cross-sectional profile at a proximal end and Wd is a width of the narrowest cross-sectional profile at a distal end, include determining the desired polarization efficiency (see at least Col. 7, lines 51-53 of Perkins, where the shape of the ribs determines polarization efficiency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Foley as modified by Kurtz and Choi so that Wp/Wd ≥ 1.6, where Wp is a width of the widest cross-sectional profile at a proximal end and Wd is a width of the narrowest cross-sectional profile at a distal end, for the purpose of determining the desired polarization efficiency (see at least Col. 7, lines 51-53 of Perkins, where the shape of the ribs determines polarization efficiency).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.W.B/             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872